MEMORANDUM **
Varej Angelov Modestov appeals his conviction and 87-month sentence imposed following a guilty plea conviction for conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 18 U.S.C. § 1291 and 28 U.S.C. § 3742, and we affirm.
Modestov contends that the district court erred by holding him accountable for the 5 kilograms of cocaine he agreed to purchase from a confidential informant rather than the amount which was actually delivered. In a reverse sting operation, such as the one in this case, the district court shall measure drug quantity based on the amount that the defendant agreed to buy. See U.S. Sentencing Guidelines Manual § 2D1.1 cmt. n. 12; United States v. Frazier, 985 F.2d 1001, 1002-03 (9th Cir.1993). Therefore, the district court did not err. See Frazier, 985 F.2d at 1002-03.
All pending motions are denied,
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.